HUSTON, J.
The appellant was indicted for the crime of murder. Upon trial, defendant requested to have subpoenaed upon her behalf five named witnesses. Thereafter she requested *752that fifteen other named witnesses be subpoenaed in her behalf, and asked an order of the court that such last-named witnesses be subpoenaed at the cost of the county. The court made an order that all of said witnesses be subpoenaed, and it would seem as though this order was subsequently revoked (the record is in such insufficient, incomplete, and disordered condition that we are compelled to stretch the power of judicial inference to its utmost limits, to give it any consideration); but we hazard the inference that the district judge revoked his order, except as to the five witnesses allowed by the statute. ' After the trial, which resulted in the acquittal of defendant, she made application for the allowance to her of the expense of subpoenaing ■and per diem and travel of some fifteen witnesses, which was refused by the court, and very properly as we think, and no exception appears to have been taken thereto.
This application came too late to entitle the defendant to the hpnefit of-section 8151 of the Eevised Statutes, as amended in the Session Laws of 1893, at page 20. Our statutes in behalf ■of criminals are altogether too liberal already, and we do not think that the public weal or the administration of the law in justice warrants their extension in that' direction by construction. If every criminal who succeeds in securing an acquittal, by no matter what means, can charge the expense of his prosecution upon the county or the state, as a matter of finance we had better repeal our criminal laws entirely. 'Olhe statute is altogether too loose. Before any person accused of crime should be entitled to charge the county with the expense of his ■defense, he should be required to show to the satisfaction of the court his inability to bear such expense. It is true the utisdom, or, perhaps, rather the lack of wisdom, of our legislators, has not made this a prerequisite to the invocation of the aid ¡of the public treasury in defense of criminals, but the extent to which they have gone will not be enlarged by judicial construction. The judgment of the district court is affirmed, with costs. \
Morgan, C. J., and Sullivan, J., concur.